Citation Nr: 9936114	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-27 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
with nasophargyneal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1978, and from November 1990 to September 1992.  

The case was before the Board of Veterans' Appeals (Board) in 
January 1998, at which time the Board concluded that the 
veteran had not presented new and material evidence to reopen 
a claim for entitlement to service connection for residuals 
of a right knee injury or residuals of a back condition.  
Hence, the prior final denials on those issues remained 
final.  The Board further concluded that the veteran had 
presented new and material evidence to reopen a claim for 
entitlement to service connection for sleep apnea with 
nasopharyngeal stenosis.  Accordingly, the claim was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) for a determination of the issue on the merits.    

FINDINGS OF FACT

1.  Sleep apnea preexisted service, and the veteran was 
required to undergo ameliorative procedures during service.  

2.  The veteran has not presented evidence showing that there 
was a permanent increase in the veteran's sleep apnea as a 
result of his service.  


CONCLUSION OF LAW

Sleep apnea with nasopharyngeal stenosis was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.306 (1999)




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The January 1998 Board decision finding that there was new 
and material evidence to reopen a claim for entitlement to 
service connection for sleep apnea was predicated on the 
holdings of the U.S. Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991); Manio 
v. Derwinski, 1 Vet. App. 140 (1991) and Evans v. Brown, 9 
Vet. App. 273 (1996).  Under these cases, there was a three 
step process for determining if a final decision could be 
reopened.  First, the evidence would have to be new, that is 
not previously of record and not cumulative.  Second, it must 
be material, or probative of the issue at hand.  Finally, it 
must raise the reasonable possibility of a favorable outcome.  

This test was overturned by the Federal Circuit, and the 
Court promulgated a new test in Elkins v. West, 12 Vet. App. 
209 (1999).  In particular, under the Elkins test, a 
determination as to the well groundedness of the newly 
reopened claim, is now necessary because, previously, the 
requirements of a well grounded claim were lower than the 
requirements of new and material evidence under the test 
announced in the earlier tests.  This new test has 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence because it overruled the reasonable-possibility-of-
a-change-in-outcome prong, upon which the relationship was 
predicated. 

Hence, as the Board decision was predicated upon the earlier 
requirement, submission of evidence that would have a 
reasonable possibility of a change in the outcome, the Board 
holds that this had the effect of rendering the claim well 
grounded.  Moreover, even if the Board were to find, under 
Evans, that a separate finding was required, the veteran's 
claim would still be considered plausible, based on the 
findings of the Medical Board in service, along with the 1994 
conclusions of the VA examiner.  The Board further finds that 
based on the evidence secured subsequent to remand, the VA 
has met its statutory duty to assist the veteran in the 
development of his claim. 

Thus, the Board must review, on a de novo basis, the 
veteran's claim for service connection for sleep apnea on the 
basis of aggravation.  Service connection may be granted for 
a disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  The Court, in Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991), specifically indicated that the 
question to be answered is whether the condition increased in 
severity.  It is not sufficient to indicate that there was a 
temporary worsening of the symptoms.  See also Crowe v. 
Brown, 7 Vet. App. 238 (1994).

A review of the evidence of record indicates that during the 
veteran's period of service, he underwent 
uvulopalatopharyngoplasty in June 1991.  During an October 
1991 consultation, the neurologist noted that chronic 
moderate obstructive sleep apnea persisted after this 
procedure.  

The veteran's case was referred to a Physical Evaluation 
Board (PEB) in July 1992.  At that time, the diagnoses 
included chronic obstructive sleep apnea since 1981, which 
existed prior to service (EPTS) and was permanently 
aggravated by service.  The medical procedure was found to 
have resulted in minimal improvement post operatively.  As a 
result of the sleep apnea and low back pain, the PEB found 
that the veteran's medical impairment prevented reasonable 
performance of duties required by grade and military 
specialty.  

When the veteran was examined for compensation purposes by 
the VA in November 1992, he reported that he had underwent a 
partial uvulectomy in June 1991, and that the surgery had to 
be repeated in February 1992.  The procedure did not improve 
the apnea as much as the veteran had desired.  Ear, nose and 
throat examination was normal except for uvulectomy.  

His wife presented a statement in July 1992 regarding the 
veteran's condition.  She indicated that the operations had 
not helped him, but only made the problems worse.  She would 
have to shake the veteran to insure that he was breathing.  
At times, the veteran's heart will stop beating.  

In November 1994, the veteran underwent a VA compensation 
examination of the trachea and bronchi.  The history of 
examinations was given, and the veteran's main complaints 
were excessive snoring and daytime somnolence.  X-ray films 
of the chest showed that mild under penetration limited the 
examination, along with poor inspiratory effort.  There was 
mild bi-apical pleural thickening.  No cardiomegaly or 
infiltrates were reported.  After reviewing the findings on 
examination, the impression was obstructive sleep apnea, 
status post uvulopalatophartngoplasty with revision of scar 
tissue.  The veteran now had recurrence of the scar tissue in 
the nasopharynx.  The examiner noted that the veteran had 
used continuous positive airway pressure (CPAP).  

A consultation at a VA Sleep Disorders Clinic dated in May 
1995 is of record.  His wife had witnessed cessation of 
breathing during sleep reportedly.  Sleep was described as 
restless, and he awoke in the morning unrefreshed.  Sleep 
studies showed clinically significant sleep disordered 
breathing. 

The veteran was hospitalized in a VA facility in June 1995.  
He slept two nights on normal bilevel positive airway 
pressure (BiPAP), and was discharged.  The diagnosis was 
sleep apnea.  

The veteran provided testimony at a formal hearing in 
December 1995.  He stated he required multiple operations in 
service, as the initial operation was unsuccessful.  
(Transcript, hereinafter T-3).  He requires a machine to help 
him sleep, but he is still tired the next day.  (T-4, 5)

In August 1997, the veteran presented testimony at a 
videoconference hearing.  He stated that the sleep apnea was 
first diagnosed in 1990, while the veteran was in the 
service.  (T-15, 16).  He required surgery, from which there 
was a stricture that resulted in difficulty swallowing and 
breathing.  

Subsequent to remand, the veteran was examined in November 
1998.  The history of uvulopalatopharyngoplasty procedures in 
service was given.  It was recognized that these procedures 
seldom results in complete relief of obstructive apnea, but 
can significantly lessen the amount of CPAP pressure that was 
required to control the apneas.  A review of the reports of 
outpatient treatment records shows that he is sporadically 
compliant with his therapy, and that his apnea is controlled 
when he underwent the therapy.  Sleep studies conducted in 
1995 and 1997 were consistent with a moderate obstructive 
sleep apnea.  There was no doubt that the veteran has 
significant obstructive sleep apnea that requires regular use 
of CPAP or BiPAP.  The examiner concluded that there was no 
plausible relationship whatsoever between the veteran's 
service and obstructive sleep apnea.  The veteran has not 
experienced significant weight loss, as he was above his 
ideal body weight.  It was recommended that aggressive 
efforts for weight loss, as well as regular use of nasal 
BiPAP, be continued.  

A review of the evidence shows that the veteran's sleep apnea 
preexisted his period of active duty.  During service, he 
underwent multiple procedures to alleviate this disorder.  
The fact that he underwent ameliorative procedures during 
service cannot serve as a basis for concluding that there was 
an increase in the underlying sleep apnea during the 
veteran's period of service.  Moreover, the scar tissue noted 
on the November 1994 examination was a residual existing as a 
result of the in-service surgical procedures and could not be 
service connected because, pursuant to 38 C.F.R. 
§ 3.306(b)(1), it was the result of ameliorative surgery  
Verdon v. Brown, 8 Vet. App. 529 (1996)  Rather, to determine 
if the required increase in the underlying sleep apnea has 
taken place, which is a medical question, the Board must 
consider the medical evidence of record.  

In support of such a conclusion is the finding of the PEB 
that the sleep apnea EPTS and was permanently aggravated by 
service.  However, when the veteran was examined in November 
1992, shortly after his discharge from service, there was no 
symptomatology consistent with an increase in sleep apnea.  
The residuals of the uvulectomy were shown on this 
examination, but there was no indication that this was 
anything but a residual of the ameliorative process.  

Subsequent to remand, the veteran was examined for the 
specific purpose of determining if there was the required 
increase in the underlying sleep apnea.  The examiner found 
no plausible relationship between the veteran's service and 
the sleep apnea.  This specific conclusion shows, the Board 
finds, that there is no evidence of increase in the 
preexisting sleep apnea that could be related to the 
veteran's service.  While the Board has considered the 
conclusions of the PEB, the specific findings on the most 
recent VA compensation examination show that any increase in 
symptomatology at the time of the veteran's separation from 
service was not permanent, and therefore cannot serve as the 
basis of service connection due to aggravation.


ORDER

Service connection for sleep apnea with nasophargyneal 
stenosis is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

